Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2021 was filed before the mailing date of the non-final office action and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a "computer readable storage medium" is defined in the specification to include "The term computer-readable medium is used herein to refer to any medium that participates in providing information to processor 1502, including instructions for execution. Such a medium may take many forms, including, but not limited to, non-volatile media, volatile media and transmission media. Non-volatile media include, for example, optical or magnetic disks, such as storage device 1508.  Volatile media include, for example, dynamic memory 1504. Transmission media include, for example, coaxial cables, copper wire, fiber optic cables, and carrier waves that travel through space without wires or cables, such as acoustic waves and electromagnetic waves, including radio, optical and infrared waves. Signals include man-made transient variations in amplitude, frequency, phase, polarization or other physical properties transmitted through the transmission media. Common forms of computer-readable media include, for example, a floppy disk, a flexible disk, hard disk, magnetic tape, any other magnetic medium, a CD-ROM, CDRW, DVD, any other optical medium, punch cards, paper tape, optical mark sheets, any other physical medium with patterns of holes or other optically recognizable indicia, a RAM, a PROM, an EPROM, a FLASH-EPROM, any other memory chip or cartridge, a carrier wave, or any other medium from which a computer can read)" (Specification Paragraph [0148]). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter. The claims, as defined in the specification, cover both non-statutory subject matter and statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim.
Claims 1-7, 9, 13-20 and are rejected for being the abstract idea of a mental process. The claimed invention is directed to an abstract idea without significantly more. Claim(s) 1, 13, and 18 recite determining a stacking order of the two or more road links based on the continuity data; and providing the stacking order as an output. This judicial exception is not integrated into a practical application because this is a mental process that is carried out by a generic computer (see MPEP 2016.04 "can be performed in the human mind, or by a human using pen and paper" to be an abstract idea. "Nor do courts distinguish between claims that recited mental processes performed by humans and claims that recite mental processes performed on a computer.) This judicial exception is not integrated into a practical application because the claimed process steps are drawn to generic processes capable of being carried out in the human mind and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the presently claimed method steps are nothing significantly more than pre and post solution activity of data gathering and display and output of data (see MPEP 2106.05 Insignificant Extra Solution Activity). Below is provided additional reasoning for each of the respective dependent claims. 
Claims 2-7, 9, 14-17, and 19-20 7 do recite techniques of finding and assigning multiple roads in an image but do not recite anything more than a mental process done on a generic computer.
Claim 8, provides additional limitations drawn to vehicle probe data which is significantly more than a mental process done on a computer. 
Claims 10-12 also provide additional information drawn to capturing road information over a sequence of time as well as aerial images and storing the stacking order as a map data which is significantly more than a mental process done on a computer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 11-13, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pirwani (US 9208601 B2).
Regarding claims 1, 13, and 18, Pirwani discloses A method comprising: retrieving an image depicting a road intersection from a top-down perspective (Col 18, lines 60-65: Display 712 may display navigation data including a depiction of a road passing over another road (e.g., navigation image 106 of FIG. 1)), the road intersection comprising two or more road links (Fig. 1); processing the image to determine continuity data of the two or more road links (Fig. 1), the continuity data representing a visual continuity of respective depictions of the two or more road links in the image (Fig. 1); determining a stacking order of the two or more road links based on the continuity data (Col 5, lines 34-45: For each road of a junction, junction data can include a location (e.g., latitude and longitude) of the junction and stacking order of the road in the junction. For example, in FIG. 1, roads 102, 104 and 106 may be assigned a stacking order of 0, 1 and 2, respectively. A stacking order of 0 can indicate that road 102 does not overpass (and is thus not “stacked” on) any other roads. A stacking order of 1 can indicate that road 104 overpasses (and is thus “stacked” on) another road. A stacking order of 2 can indicate that road 106 overpasses two roads.); and  providing the stacking order as an output (Col 7, lines 45-51: The heights are not necessarily the actual heights of the roads at the junctions, but are plausible to the extent that a 3D rendering of the roads can be provided. Accordingly, a cost function C(h.sub.A,1, h.sub.A,2, h.sub.B,1, h.sub.C,1) provides an output O for each set of height values (collectively referred to as H). The value of O is optimized for different values of H. The input values of H are also constrained, such that only certain values are possible).
Regarding claims 3, 15 and 20, Pirwani discloses assigning a top stack level of the stacking order to a road link of the two or more road links (Fig 1, ref 106 (top road)) based on determining that the continuity data indicates that the respective depictions of the road link in the image is visually continuous (Fig 1, ref 106 (visually continuous)).
Regarding claim 5 and 17, Pirwani discloses assigning a lowest stack level of the stacking order to at least one road link of the two or more road links based on determining that (Fig 1, ref 102 (lowest stack level)) (1) the continuity data indicates that the respective depictions of the road link is non-continuous (Fig 1, ref 102 (lowest stack level non continuous at junction ref 115)), and (2) a shadow of the road link is not present in the image (Fig 1, ref 102 (lowest stack level with no shadows)).
Regarding claim 11, Pirwani discloses wherein the image is a satellite image or an aerial image (Col 4, lines 64-67: The vendor could obtain the road data by driving on roads and taking location information (e.g., GPS), by aerial imaging, or by any other suitable method.).
Regarding claim 12, Pirwani discloses storing the stacking order as map data of a geographic database (Col 19, lines 57- 67:  Storage device 756 can be implemented, e.g., using disk, flash memory, or any other non-transitory storage medium, or a combination of media, and can include volatile and/or non-volatile media. Storage device 756 can store data, such as road network data 760. For example, storage device 756 may include a database in which road network data 760 is stored. In some embodiments, storage device 756 can store one or more application programs to be executed by processing subsystem 754. For example, storage device 756 can store road surface generation application 762, which can be executed by processing subsystem 754. Road surface generation application 762 can use an optimization algorithm to determine road heights for a roadway network based on input data including locations of junctions and the stacking order of roads at grade separated crossings).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirwani (US 9208601 B2), and further in view of Hou (US 20200210696 A1).
Regarding claim 2, 14, and 19 Pirwani does not disclose wherein the processing of the image comprises converting the image to a monochrome image, and wherein the continuity data is determined from the monochrome image.
In a similar field of endeavor of lane marking determination, Hou teaches wherein the processing of the image comprises converting the image to a monochrome image, and wherein the continuity data is determined from the monochrome image (Fig 7 and [0131] Further, as illustrated in column 1006, the lane detection system 206 is capable of extrapolating the continuation of lanes when there is a lack of lane markings. While some existing systems are confused by crossing railroad tracks 1012 and lack of lane markings (as illustrated by empty block 1010), the lane detection system 206 implementing embodiments disclosed herein is capable of determining the continuity of the lanes without the lane markings (as illustrated by the markings in block 1014 of column 1006 corresponding to the empty block 1010 of column 1004) and of distinguishing between the lane markings and image noise, such as the railroad tracks 1012.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pirwani’s disclosure with Hou’s teaching to be able to effectively view lane marking in real-time for autonomous vehicles. 
Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirwani (US 9208601 B2), and further in view of Arikan (US 20130328861 A1).
Regarding claims 4 and 16, Pirwani discloses assigning a middle stack level of the stacking order to at least one road link of the two or more road links based on determining that (Fig 1, ref 104 (middle road)), (1) the continuity data indicates that the respective depictions of the at least one road link is non-continuous (Fig 1, ref 104 (middle road not continuous at junction ref 115)). 
Pirwani does not disclose and (2) respective shadows of the at least one road link are present in the image.
	In a similar field of endeavor of road map generation, Arikan teaches and (2) respective shadows of the at least one road link are present in the image (Fig 38, shadow cast over a road stack; [0245] FIG. 38 illustrates the result 3800 of the road segments 3705 and 3710 as rendered by a client mapping application of some embodiments (e.g., on the display of a portable device). In this case, the asphalt for the connector road is rendered using the same color/texture as the asphalt for the arterial road, although some embodiments may render the roads differently. In addition, lighter-colored curbs are drawn along the edges of the two roads for locations for which the vertices specify a default road casing. For the overpass section, however, the client application draws an overpass bridge according to some embodiments. Furthermore, the application renders a shadow onto the asphalt of the connector road to more realistically illustrate the overpass. If a user were to rotate the view of the map for these roads, then a similar bridge casing would be rendered for the other side of the overpass. In addition, while the shadows appear only for the overpass of the connector road, some embodiments also render shadows underneath the arterial road as it moves upwards from the ground to the overpass.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pirwani’s disclosure with Arikan’s teaching to create a 3D map that is faster and more reliable than a 2D map. 
Claim(s) 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirwani (US 9208601 B2), and further in view of Bekaert (US 20130226448 A1).
Regarding claim 6, Pirwani does not disclose assigning a negative stack level of the stacking order to a road link of the two or more road links based on determining that the road link is not visible in the image.
In a similar field of endeavor of detecting separated streets and roads, Bekaert teaches assigning a negative stack level of the stacking order to a road link of the two or more road links based on determining that the road link is not visible in the image ([0027] As with a bridge, when a vehicle equipped with appropriately enabled probe devices travels through the tunnel 22, the DOP values decrease immediately upon entering the tunnel 22, and then return immediately to relatively increased values.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pirwani’s disclosure with Bekaert’s teaching to be able to accurately tell when there is a grade separated crossing or a tunnel on a road.
Regarding claim 6, Pirwani does not disclose assigning a negative stack level of the stacking order to a road link of the two or more road links based on determining that the road link is associated with a water feature.
In a similar field of endeavor of detecting separated streets and roads, Bekaert teaches assigning a negative stack level of the stacking order to a road link of the two or more road links based on determining that the road link is associated with a water feature ([0027] As shown in FIG. 5, the method in accordance with the invention can be applied to detect the presence of not only of grade separated crossings, but also of a tunnel 22. Using the same logic discussed above, standard DOP values readily available from GPS-enabled navigation systems or devices 10, as well as other map applications, can be collected and analyzed to assess whether a road 18 traverses a tunnel, such as the tunnel 22 depicted providing an underpass 21 traversing a river 24. As with a bridge, when a vehicle equipped with appropriately enabled probe devices travels through the tunnel 22, the DOP values decrease immediately upon entering the tunnel 22, and then return immediately to relatively increased values.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pirwani’s disclosure with Bekaert’s teaching to be able to accurately tell when there is a grade separated crossing or a tunnel on a road.
Regarding claim 8, Pirwani discloses determine elevation data for the two or more road links (Col 5, lines 58-65: The road surface generation application can determine height values for roads of the road network at GSCs given only latitude, longitude, and stacking order data for the roads (e.g., as described in Pirwani-McCarthy).); and determining or validating the stacking order based on the elevation data (Col 6, lines 15-25:  For example, the junction data set can include actual height information or just relative height information. The relative height information can include a stacking order for at least a portion of the junctions. For instance, the junctions can include a plurality of grade separated crossings, each including at least two roads having a different stacking order signifying that the at least two roads have different heights.). Pirwani does not disclose retrieving probe data collected from one or more vehicles traveling the road intersection;  processing the probe data to. 
In a similar field of endeavor of detecting separated streets and roads, Bekaert teaches retrieving probe data collected from one or more vehicles traveling the road intersection;  processing the probe data to ([0016] FIG. 3 is a view of the digital map in FIG. 2 overlaid with general DOP signal strength received via probe data via GPS-enabled devices traveling along the respective roads;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pirwani’s disclosure with Bekaert’s teaching to be able to accurately tell when there is a grade separated crossing or a tunnel on a road.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirwani (US 9208601 B2), and further in view of Chen (US 20220058844 A1).
Regarding claim 9, Pirwani discloses and determining or validating the stacking order based on the image segmentation (Col 3, lines 32-44: (9) A Grade Separated Crossing (GSC) refers to an ordered collection of handles (or identifiers) to polylines and/or junctions. The ordering captures the notion that at the point corresponding to a given GSC, the collection is stacked in the specified ordering going from bottom-most to top-most, where successive segments in the ordering are presumed to be height separated. The GSCs as specified in the initial input may only contain polyline handles.). Pirwani does not disclose retrieving street-level imagery depicting the road intersection; processing the street-level imagery to perform an image segmentation of the street-level imagery into a road image segment, a horizon image segment, a sky image segment, or a combination;
In a similar field of endeavor of ground labeling in street view, Chen teaches retrieving street-level imagery depicting the road intersection (Fig 12); processing the street-level imagery to perform an image segmentation of the street-level imagery into a road image segment, a horizon image segment, a sky image segment, or a combination (fig 13 street level ¶0112-0113). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pirwani’s disclosure with Chen’s teaching in order to provide highly accurate and up-to-date maps for vehicles for the convenience and guidance of the user. 
Regarding claim 10, Pirwani does not disclose, wherein the street-level imagery includes a plurality of images captured over a drive sequence and wherein the continuity data for determining the stacking order is determined based on a change of the image segmentation over the drive sequence.
In a similar field of endeavor of ground labeling in street view, Chen teaches wherein the street-level imagery includes a plurality of images captured over a drive sequence ([0025] the plurality of perspective images is captured by an image capture device, the image capture device having the plurality of corresponding image positions and the plurality of corresponding image poses at different times.) and wherein the continuity data for determining the stacking order is determined based on a change of the image segmentation over the drive sequence (Fig 12 to fig 13, and associated discussions see especially ¶0112-0116 and ¶0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pirwani’s disclosure with Chen’s teaching in  order to highly accurate and up-to-date maps for vehicles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666